 428321 NLRB No. 57DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The notice of hearing described the disputed work tasks as beingin connection with the installation of a ``Co-Ray-Vac type heating
system.'' Such systems are low-intensity, infrared heating systems
with industrial applications in warehouses, sports arenas, and other
large, open areas. One such type of system is the Re-Verber-Ray.
Co-Ray-Vac, although a trade name, has become synonymous with
that type of system, regardless of the manufacturer of the system.2The work task is the same as that at issue in Case 14±CD±910,which was resolved in Pipefitters Local 562 (Systemaire, Inc.), 320NLRB 124 (1995). That case involved the same labor organizations
as those here, but involved a different jobsite and employer, Charles
E. Jarrell Contracting Company, Inc. The hearing in Case 14±CD±
910 was part of a consolidated setting with Cases 14±CD±909 and
14±CD±911. The latter case involved Systemaire as the Employer
but concerned a different disputed work task from that at issue here.3All dates are in 1995 unless otherwise noted.Pipefitters Local Union No. 562 and Systemaire,Inc. and Sheet Metal Workers, Local Union
No. 36, Party in Interest. Case 14±CD±915May 31, 1996DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe charge in this Section 10(k) proceeding wasfiled on June 1, 1995, by Systemaire, Inc.
(Systemaire). The charge alleges that the Respondent,
Pipe-fitters Local Union No. 562 (Pipefitters), violated
the National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer
to assign certain work to employees it represents rather
than to employees represented by Sheet Metal Work-
ers, Local Union No. 36 (Sheet Metal Workers). On
June 7, 1995, the Regional Director for Region 14
issued a notice of hearing. A hearing was held on June
22, 1995, before Hearing Officer Leonard Perez.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONSystemaire, a Delaware corporation, is engaged inbusiness as a nonretail mechanical construction con-
tractor with its principal offices and place of business
in Earth City, Missouri, and with a jobsite located in
St. Louis, Missouri. At its St. Louis jobsite it pur-
chased and received goods and materials valued in ex-
cess of $50,000 for installation at that jobsite and
which were shipped from points located outside the
State of Missouri.The parties stipulate, and we find, that the Employeris engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that Pipefitters Local
Union No. 562 and Sheet Metal Workers Local Union
No. 36 are labor organizations within the meaning of
Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of the DisputeThe Employer principally acts as a subcontractor en-gaged in mechanical contracting in the St. Louis, Mis-
souri metropolitan area. The Employer is party to a
contract with each of the competing labor organiza-
tions, predicated on a lengthily 8(f) relationship with
each. The Employer is a member of, and delegated its
bargaining rights to, the Saint Louis Chapter, SheetMetal and Air Conditioning Contractors National As-sociation, and its contract with the Sheet Metal Work-
ers results from that membership. The Employer is not
a member of the employer association which nego-
tiates the master contract with the Pipefitters, but has
signed that contract on a ``me-too'' basis.In December 1994, the Employer was awarded asubcontract for the installation of a Re-Verber-Ray
heating system,1at the U.S. Ice Sports Complex in
Chesterfield, Missouri, a suburb of St. Louis. The Re-
Verber-Ray system, when completed, will consist of
18 heating units. Each unit will have reflectors and
hangers as part of the assembly and installation. The
Employer was scheduled to begin the work attendant
to the installation of the system in late May 1995.2In early March 1995,3the Employer's sheet metalsuperintendent, Fred Schroeder, a bargaining unit em-
ployee and member of the Sheet Metal Workers,
phoned Sheet Metal Workers Business Representative
John Lorson and told Lorson that a Re-Verber-Ray
system had been received at the Employer's shop and
was for installation at the Ice Sports Complex. Shortly
after their conversation, Lorson went to the Employer's
shop, saw the system, and spoke with Schroeder and
Sheet Metal Workers Shop Steward Norm Rehling.
Lorson told Schroeder and Rehling that the Sheet
Metal Workers claimed the installation of the combus-
tion duct, the flue, and reflector shields, and 50 percent
of the hangers. In turn, Schroeder told the Employer's
operations manager, Kelsie Sams, of the Sheet Metal
Workers' claim.By early May, the Employer was preparing to makeassignments of the various work tasks for the installa-
tion of the heating system. Operations Manager Sams
spoke to Pipefitters Foreman Bill Lahmann, a bargain-
ing unit employee and member of the Pipefitters. Sams
asked Lahmann whether the Pipefitters still claimed
the work of installing the reflector shields and hangers,
and if so, whether the Pipefitters would consider per-
forming the work through a composite crew of Pipe-
fitters and Sheet Metal Workers. In mid-May,
Lahmann told Sams that Pipefitters Business Rep- 429PIPEFITTERS LOCAL 562 (SYSTEMAIRE, INC.)resentative Dick Sullivan said that the Pipefitters con-tinued to claim the work and refused to consider a
composite crew to perform the work.On May 23, Sams received a phone call from Pipe-fitters Business Manager Jim O'Mara who told Sams
that it was O'Mara's understanding that the Sheet
Metal Workers were relinquishing their claim to the
disputed work. Sams told O'Mara that he was unaware
of any such development. On May 24, Sams asked his
Sheet Metal Workers superintendent, Schroeder, to
find out whether the Sheet Metal Workers were relin-
quishing their claim to the reflector shields and hang-
ers. On May 25, Schroeder told Sams that Sheet Metal
Workers President and Business Manager Ted
Zlotopolski said that the Sheet Metal Workers had not
relinquished its claim to the disputed work, that
Zlotopolski assumed the Employer would make the as-
signment to the employees represented by the Pipe-
fitters, and that, when the assignment occurred,
Zlotopolski would be filing a grievance. Sams then
phoned Pipefitters Business Representative O'Mara on
May 26 or 27 and informed him of the Sheet Metal
Workers' continuing claim for the work. O'Mara reit-
erated that the Pipefitters were also claiming the work.
Sams assigned the work to the Pipefitters, based on his
previous assignment of similar work on other jobs to
the Pipefitters, what he considered to be the area prac-
tice, his review of the contracts with both Unions
which convinced him that the Pipefitters' contract was
more applicable to the work involved, and his decision
that it would be more efficient and cost-effective to
have one crew on the job.By letter dated May 30, Pipefitters Business Rep-resentative O'Mara wrote Sams, stating that the instal-
lation of Co-Ray-Vac systems had been performed by
employees represented by the Pipefitters, that such in-
stallations were covered by the Pipefitters' contract
with the Employer, and that ``if you assign such work
to the Sheet Metal Local, we will take whatever action
is necessary, including picketing or striking.'' At the
time of the hearing officer's report, there had been no
strike or picketing in furtherance of that threatened ac-
tion.On June 6, the Sheet Metal Workers filed a griev-ance alleging ``improper assignment of work on Re-
Verber-Ray system to pipe fitter.'' That grievance was
pending at the time of the hearing.Work on the installation of the Re-Verber-Ray heat-ing system at the Ice Sports Complex began on May
25. The Employer assigned some aspects of the instal-
lation to each of the Unions. In this regard, the Em-
ployer assigned the installation of the fans, louvers,
flues, and duct work to employees represented by the
Sheet Metal Workers; assigned the installation of the
natural gas connections and piping, combustion tubes,
hangers, and reflector shields to employees representedby the Pipefitters; and assigned the setting of roof unitsto a composite crew of employees represented by the
Sheet Metal Workers and Pipefitters. At the site, the
Employer has a crew of about four or five employees
represented by the Sheet Metal Workers, and a crew
of about three employees represented by the Pipe-
fitters, although these crews of employees are not nec-
essarily at the site at the same times. The Employer
anticipated completion of the entire installation of the
Re-Verber-Ray system by June 23, 1995.B. Work in DisputeThe work in dispute is installation of reflectorshields and hangers of a Co-Ray-Vac type heating sys-
tem at the U.S. Ice Sports Complex in Chesterfield,

Missouri.C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that the Respondent has violated Sec-
tion 8(b)(4)(D) by the Pipefitters May 30 letter threat-
ening to strike or picket in the event that the disputed
work was assigned to the Sheet Metal Workers, and
that the dispute is properly before the Board for deter-
mination. The Employer also maintains that the work
has been properly assigned to the Pipefitters, and there
would be no dispute but for the Sheet Metal Workers'
coercive attempt to secure the work through the griev-
ance procedure. The Employer claims that the Sheet
Metal Workers have violated Section 8(b)(4)(D) by
seeking damages under this award that far exceed the
actual damages suffered. This is sufficient reason, ac-
cording to the Employer, to distinguish those Board
cases holding that a broad award should not issue ab-
sent evidence of unlawful conduct by the union against
which the award will lie. E.g., Laborers Local 242(Johnson Gunite), 310 NLRB 1335 (1993).The Pipefitters did not participate in the hearing inits entirety, and left the hearing prior to stating any po-
sition.The Sheet Metal Workers argues that there is noreasonable cause to believe that Section 8(b)(4)(D) has
been violated as the Pipefitters' threat to strike or pick-
et is hollow and made as part of collusive conduct be-
tween the Employer and the Pipefitters solely to obtain
a 10(k) determination of the disputed work. The Sheet
Metal Workers further contend that its contract with
the Employer is applicable to the disputed work, that
a greater economy in wage and benefit level is avail-
able to the Employer under the terms of its contract as
compared to the terms of the Pipefitters' contract, and
that the employees it represents possess the skills to
perform the work. The Sheet Metal Workers argue that
a national practice exists under which the Sheet Metal
Workers have been assigned this type of work through-
out the country, and that there is an agreement be- 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4We find no evidence to support the allegations made by theSheet Metal Workers of collusion between the Employer and the
Pipefitters.tween the International bodies with which each Unionis respectively affiliated under which agreement the
disputed work is arguably conceded to the Sheet Metal
Workers.Finally, the Sheet Metal Workers oppose the consid-eration of any broad award on the grounds that any
such award would be repugnant to the purposes and
policies of the Act as the Pipefitters are the offending
union, that a broad award to the Pipefitters would re-
ward and reinforce their coercive conduct, and that any
award must be limited to the dispute as outlined in the
notice of hearing. Were the Board to make a broad
award in this case, the Sheet Metal Workers assert that
such award should be made to the employees it rep-
resents as it is the Pipefitters which has demonstrated
a proclivity to violate the Act in the face of already
having been assigned the work by the Employer. In
support of this assertion, the Sheet Metal Workers
refer to Cases 14±CD±909, 14±CD±910, and 14±CD±
911. (See fn. 2, supra.)D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have no agreed-upon method for the vol-
untary adjustment of the dispute.By letter dated May 30, 1995, Pipefitters BusinessManager O'Mara informed Systemaire Director of Op-
erations Sams that if Sams were to assign the disputed
work to the Sheet Metal Workers, the Pipefitters would
take whatever action was necessary, including picket-
ing or striking.4Based on the foregoing, we find reasonable cause tobelieve that the Pipefitters violated Section 8(b)(4)(D),
and that, as stipulated by the parties, there exists no
agreed-upon method for voluntary adjustment of the
dispute within the meaning of Section 10(k) of the
Act. Accordingly, we find that the dispute is properly
before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certification and collective-bargainingagreementsThere is no evidence that either the Sheet MetalWorkers or the Pipefitters has ever been certified as
the exclusive collective-bargaining representative of
any of the Employer's employees. The Employer,
however, is signatory to collective-bargaining agree-
ments with both labor organizations.The Sheet Metal Workers' most recent collective-bargaining agreement to which Systemaire is signatory
contains a jurisdictional clause at article I, section 1(A)
that reserves for the Sheet Metal Workers ``all sheet
metal work used in connection with ... commercial

buildings, including ... heating, ventilation and air

conditioning.'' The Sheet Metal Workers also relies on
a 1956 agreement between the two Unions' Inter-
nationals. article I, section 1±(b), of this agreement
provides that gas unit heaters ``in connection with duct
systems, shall be the work of the sheet metal work-
ers.'' The Sheet Metal Workers assert that the Re-
Verber-Ray system is analogous to such a system.Article 5 of the Pipefitters' most recent collective-bargaining agreement to which Systemaire is signatory
covers the scope of work. Section 4 broadly reserves
to the Pipefitters all ``work ... relating to new instal-

lation, reconditioning, or remodeling of heating, air
conditioning ... and like systems, includ[ing] all

phases of the work.'' Section 7 broadly reserves to the
Pipefitters ``the fabrication and erection of all pipe-
work for all mechanical, residential, commercial, man-
ufacturing, and mining purposes.'' The Employer also
notes that the 1956 agreement between the Unions'
Internationals states, at article I, section 1(a), that the
Pipefitters are entitled to the work of installing ``gas
or oil fired unit heaters within a building for heating
purposes only and not in connection with a duct sys-
tem.''Because both the Pipefitters and the Sheet MetalWorkers' collective-bargaining agreements reasonably
can be read as covering the disputed work, we find
that this factor favors neither group of employees.2. Employer preferenceThe Employer has stated a preference for having thedisputed work awarded to employees represented by
the Pipefitters. Accordingly, the factor of employer
preference favors an award of the disputed work to
employees represented by the Pipefitters.3. Employer past practiceOperation Manager Sams' undisputed testimony isthat the Employer has had a past practice of assigning
the disputed work to employees represented by the 431PIPEFITTERS LOCAL 562 (SYSTEMAIRE, INC.)5With respect to the Employer's allegations of unlawful conducton the part of the Sheet Metal Workers, we note that there are no
charges against the Sheet Metal Workers before us in this case.Pipefitters. Accordingly, this factor favors an award toemployees represented by the Pipefitters.4. Area practiceThe Employer stated that the assignment of the dis-puted work was based on its knowledge of the practice
of other mechanical contractors, especially Jarrell Con-
tracting. Jarrell presented evidence in Case 14±CD±910
that in all 15 prior instances in which it had installed
infrared heating systems it had assigned the work to
the employees represented by the Pipefitters. Accord-
ingly, this factor favors an award of the work to the
employees represented by the Pipefitters.5. Relative skillThe record shows that both groups of employeespossess the necessary skills to perform the work in dis-
pute. Accordingly, this factor does not favor an award
of the work to either group of employees.6. Economy and efficiency of operationsThe Employer contends that it is more economicaland efficient to assign the disputed work to employees
represented by the Pipefitters, because they are already
on the job to install the gas pipeline that fuels the
burners of the heating system. The Employer further
asserts that it is quickest and easiest to install the pipe
and the reflectors simultaneously, section by section,
as they hang from the same chains. The Employer
maintains that if the employees represented by the
Sheet Metal Workers were to install the reflectors, they
would have idle time waiting for the Pipefitters to as-
semble the burners and the pipe. Accordingly, we find
that the factor of economy and efficiency of operationsfavors an award of work to the employees represented
by the Pipefitters.ConclusionAfter considering all the relevant factors, we con-clude that the employees represented by the Pipefittersare entitled to perform the work in dispute. We reachthis conclusion relying on the factors of employer pref-
erence, past practice, area practice, and economy and
efficiency of operations.Scope of AwardThe Employer requests that the Board issue a broadindustrywide award on behalf of the Pipefitters in a ge-
ographic area equal to the territorial jurisdiction of the
two competing labor organizations. The Employer con-
tends that disputes between the Pipefitters and the
Sheet Metal Workers over these same issues have aris-
en in the recent past, as evidenced by the recent Cases
14±CD±909, 14±CD±910, and 14±CD±911, and that
they will continue to arise and to multiply in the fu-
ture. The Employer argues that a broad award is nec-
essary to avoid similar jurisdictional disputes.The Board customarily declines to grant an areawideaward in cases in which the charged party representsthe employees to whom the work is awarded and to
whom the employer contemplates continuing to assign
the work. See Laborers Local 243 (A.Amorello &
Sons), 314 NLRB 501, 503 (1994); Laborers (Paul H.Schendener, Inc.), 304 NLRB 623, 625 (1991). Ac-cordingly, we shall limit the present determination to
the particular controversy that gave rise to these pro-
ceedings.5DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Systemaire, Inc. represented by thePipefitters Local Union No. 562 are entitled to perform
the work of installation of reflector shields and hangers
of a Co-Ray-Vac type heating system at the U.S. Ice

Sports Complex in Chesterfield, Missouri.